Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/29/2021 has been entered. Claims 1-10 remain pending in the application wherein claims 1 & 7 are the only sole pending claims in independent form. Claims 6-10 are new.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 11/19/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
4.	Newly submitted claims 7-10 are directed to inventions that are independent or distinct from the invention of Group I originally claimed for the following reasons: 
Group I. Claims 1-6, drawn to an apparatus, classified in CPC subclass B05C, subgroup 19/04.
. Claims 7-10, drawn to a process for 3D printing, classified in CPC subclass B22F, subgroup 10/10. 

5.	Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case, the apparatus as claimed can be used to practice another and materially different process such as disclosed by Soma et al. (US 2010/0071271 A1).
Thus a prior art that satisfies the limitations of claims 1-6 would not necessarily satisfy the limitations of claims 7-10 and regardless of the search method, inventions with different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionality as well and it would be necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention. Thus far, applicant has not proved or provided convincing argument that there is no material difference between the two groups currently on the record.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, newly submitted claims 7-10 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controller” recited in claim 6 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 1, line 10 recites the limitation “swarf particles”, however line 6 previously recites swarf particles, wherein it is unclear whether they are the same or additional swarf particles. For examination purposes, examiner is interpreting “swarf particles” in line 10 as “the swarf particles” recited in line 6. To correct this problem, amend line 10 to recite “the swarf particles”.
As regards to	 claim 1, line 10 recites the limitation “the 3D object”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the 3D object” as “the 3D printed object” recited in line 8. To correct this problem, amend line 10 to recite “the 3D printed object”.
As regards to	 claim 1, line 10 recites the limitation “the multiple layers”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the multiple layers” as “the multiple coating layers” recited in line 9. To correct this problem, amend line 10 to recite “the multiple coating layers”.
As regards to claim 1, lines 10-11 recite “wherein the 3D object is obtained after cooling the multiple layers in the cavity” which is a method step and thus unclear how the 3D object being obtained after cooling the multiple layers in the cavity, provides any structural limitations to the apparatus. Furthermore a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph.  See for example, IPXL Holdings v. Amazon.com, Inc., 430 Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
As regards to	 claim 6, line 2 recites the limitation “predefined Rotations Per Minute (RPM)”, however claim 1, lines 5-6 previously recite predefined Rotations Per Minute (RPM), wherein it is unclear whether they are the same or additional predefined Rotations Per Minute (RPM). For examination purposes, examiner is interpreting “predefined Rotations Per Minute (RPM)” in line 2 as “the predefined Rotations Per Minute (RPM)” recited in claim 1, lines 5-6. To correct this problem, amend line 2 to recite “the predefined Rotations Per Minute (RPM)”.
As regards to	 claim 6, line 3 recites the limitation “abrasive cutting wheel”, however claim 1, line 4 previously recites abrasive cutting wheel, wherein it is unclear whether they are the same or additional predefined abrasive cutting wheel. For examination purposes, examiner is interpreting “abrasive cutting wheel” in line 3 as “the abrasive cutting wheel” recited in claim 1, line 4. To correct this problem, amend line 3 to recite “the abrasive cutting wheel”.
Claims 2-6 are rejected at least based on their dependency from claim 1.

Claim Rejections - 35 USC § 102
8.	Claims 1-6 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Soma et al. (US 2010/0071271 A1) hereinafter Soma.
Regarding claim 1, the recitation “for holding a die… used for cutting the workpiece thereby generating a stream of swarf particles directed towards cavity of the die, resulting in formation of a 3D printed object, wherein the 3D printed object comprises multiple coating layers in the cavity generated from the stream of swarf In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on article worked upon, 
Further, the recitation of "die" is being interpreted as a surface or a deposition region on a substrate being coated or wherein deposition is taking place. Although Applicant may be his/her own lexicographer, the well-understood art meaning of the term differs from the Applicant's use, therefore causing confusion as to the scope of Applicant's claim. The well-understood art meaning of the term “die” is an extruder or head or header or any of various tools or devices for imparting a desired shape, form, or finish to a material or for impressing an object or material. 
Even further, as regards to claim 1, it is noted that the recitation “directed towards cavity of the die, resulting in formation of a 3D printed object, wherein the 3D printed object comprises multiple coating layers in the cavity generated from the stream of swarf particles, wherein the 3D object is obtained after cooling the multiple layers in the cavity” is a product-by-process limitation and therefore a product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since Soma’s apparatus is similar to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.
	As regards to claim 1, Soma discloses an apparatus ([0045]; fig 2), comprising: 

a workpiece supporting apparatus 33 for securing a workpiece W ([0045]; [0058]; fig 2); and 
an abrasive grinding wheel 10 mounted at a predefined height over the workpiece supporting apparatus 33, wherein the abrasive grinding wheel 10 is rotating, on a cutter wheel spindle 32 at a predefined Rotations Per Minute (RPM) used for cutting the workpiece W thereby generating a stream of swarf particles directed towards an opening (interior of cover surface) of the cover surface 34, which can result in formation of a 3D printed object, wherein the 3D printed object can comprise multiple coating layers in the opening (interior of cover surface) generated from the stream of swarf particles, wherein the 3D object can be obtained after cooling the multiple coating layers in the opening (interior of cover surface) ([0045]; [0055]-[0059]; fig 2). 
As regards to claim 2, Soma discloses an apparatus ([0045]; fig 2), wherein a material of the workpiece W is steel ([0059]; fig 2). 
Regarding claim 3, the recitation “having a shape including at least one of: spherical, needle, or platelet, and wherein the shape is interchanged based on a set of cutting variables”, this recitation is a statement of article worked upon, process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Soma since Soma meets all the structural elements of the claim and is capable of having a shape including at least one of: spherical, needle, or platelet, and wherein the shape is interchanged based on a set of cutting variables, if so desired, and does not add structure to the claim. Expressions relating the apparatus to In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on article worked upon, process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 3, Soma discloses an apparatus ([0045]; fig 2), wherein the stream of swarf particles can have a shape including at least one of: spherical, needle, or platelet, and wherein the shape can be interchanged based on a set of cutting variables ([0045]; [0055]-[0059]; fig 2). 
As regards to claim 4, Soma discloses an apparatus ([0045]; fig 2), wherein the set of cutting variables comprises Longitudinal Feed, Rotations per Minute (RPM) of the abrasive grinding wheel 10 and a stand-off distance between the workpiece W and the cover surface 34 ([0045]; [0055]-[0059]; fig 2).
In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on article worked upon, process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 5, Soma discloses an apparatus ([0045]; fig 2), wherein a range of predefined Rotations per Minute (RPM) of the abrasive grinding wheel 10 can 
Regarding claim 6, the recitation “for controlling each of predefined Rotations Per Minute (RPM) of the abrasive cutting wheel, feeding of abrasive cutting wheel on the workpiece, geometrical arrangements comprising a stand-off distance and an angle of impact”, this recitation is a statement of article worked upon, process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Soma since Soma meets all the structural elements of the claim and is capable of controlling each of predefined Rotations Per Minute (RPM) of the abrasive cutting wheel, feeding of abrasive cutting wheel on the workpiece, geometrical arrangements comprising a stand-off distance and an angle of impact, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 
As regards to claim 6, Soma discloses an apparatus ([0045]; fig 2), comprising: a controller (implicit of the machine performing the desired processes and each component moving) for controlling each of predefined Rotations Per Minute (RPM) of the abrasive grinding wheel 10, feeding of abrasive grinding wheel 10 on the workpiece W, geometrical arrangements comprising a stand-off distance and an angle of impact ([0045]; [0055]-[0059]; fig 2).

Response to Arguments
9.	Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Soma fails to disclose "an abrasive cutting wheel mounted at a predefined height over the vice, wherein the abrasive cutting wheel is rotating on a cutter spindle at a predefined Rotations Per Minute (RPM) used for cutting the workpiece thereby generating a stream of swarf particles directed towards cavity of the die, resulting into formation of a 3D printed object, wherein 3D printed object comprises a multiple coating layers in the cavity generated from the stream of swarf particles, wherein the 3D object is obtained after cooling the multiple layers in the cavity. " as claimed in claim 1 of the Applicant's invention.
(b) Each dependent Claim 2-6 depends on and include features of independent claim 1, which is shown to be allowable for the reasons given above.

10.	In response to applicant’s arguments, please consider the following comments.
(a) As already discussed above in detail in regards to claim 1, the recitation “for holding a die… used for cutting the workpiece thereby generating a stream of swarf particles directed towards cavity of the die, resulting in formation of a 3D printed object, wherein the 3D printed object comprises multiple coating layers in the cavity generated from the stream of swarf particles, wherein the 3D object is obtained after cooling the multiple layers in the cavity”, this recitation is a statement of article worked upon, process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Soma since Soma meets all the structural elements of the claim and is capable of being used for holding a die and for cutting the workpiece thereby generating a stream of swarf particles directed towards cavity of the die, resulting in formation of a 3D printed object, wherein the 3D printed object comprises multiple coating layers in the cavity generated from the stream of swarf particles, wherein the 3D object is obtained after cooling the multiple layers in the cavity, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on article worked upon, process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
Further, the recitation of "die" is being interpreted as a surface or a deposition region on a substrate being coated or wherein deposition is taking place. Although Applicant may be his/her own lexicographer, the well-understood art meaning of the term differs from the Applicant's use, therefore causing confusion as to the scope of Applicant's claim. The well-understood art meaning of the term “die” is an extruder or head or header or any of various tools or devices for imparting a desired shape, form, or finish to a material or for impressing an object or material. 
Even further, as regards to claim 1, it is noted that the recitation “directed towards cavity of the die, resulting in formation of a 3D printed object, wherein the 3D printed object comprises multiple coating layers in the cavity generated from the stream of swarf particles, wherein the 3D object is obtained after cooling the multiple layers in the cavity” is a product-by-process limitation and therefore a product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since Soma’s apparatus is similar to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.
As regards to claim 1, Soma discloses an abrasive grinding wheel 10 mounted at a predefined height over the workpiece supporting apparatus 33, wherein the abrasive grinding wheel 10 is rotating, on a cutter wheel spindle 32 at a predefined Rotations Per Minute (RPM) used for cutting the workpiece W thereby generating a stream of swarf particles directed towards an opening (interior of cover surface) of the cover surface 34, which can result in formation of a 3D printed object, wherein the 3D printed object can comprise multiple coating layers in the opening (interior of cover surface) generated from the stream of swarf particles, wherein the 3D object can be obtained after cooling the multiple coating layers in the opening (interior of cover surface) ([0045]; [0055]-[0059]; fig 2). 
	Examiner respectfully contends utility need not be disclosed nor the same for an anticipation rejection. In order to constitute anticipatory prior art, a reference must identically disclose the claimed compound, but no utility need be disclosed by the reference. In re Schoenwald, 964 F.2d 1122, 22 USPQ2d 1671 (Fed. Cir. 1992) (The application claimed compounds used in ophthalmic compositions to treat dry eye syndrome. The examiner found a printed publication which disclosed the claimed Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 8 USPQ2d 1001, 1013 (Fed. Cir. 2006) ("[P]roof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation.").
(b) In view of the foregoing, Examiner respectfully contends the limitations of claim 1 are indeed satisfied. Claims 2-5 are rejected at least based on their dependency from claim 1, as well as for their own rejections on the merits, respectively.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717